60 N.Y.2d 873 (1983)
Susana Martinez, Individually and as Administratrix of The Estate of Gerardo Martinez, Deceased, Plaintiff,
v.
American Standard et al., Defendants.
Tecumseh Products Company, Sued Herein as Tecumseh Products, Defendant and Third-Party Plaintiff-Appellant,
v.
Vitreous State Products, Third-Party Defendant-Respondent. (And Another Third-Party Action.)
Court of Appeals of the State of New York.
Argued October 20, 1983.
Decided November 22, 1983.
E. Richard Rimmels, Jr., for third-party plaintiff-appellant.
Alexander V. Sansone for third-party defendant-respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (91 AD2d 652). In denying the discovery requested in the answering affidavit, the Appellate Division did not abuse its discretion as a matter of law.